'El Juez Pbesidente Sb. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada.
Considerando: que si bien con arreglo al Artículo 24 de la Ley de Enjuiciamiento Civil, cuando el actor no haya solici-tado la defensa por pobre antes de presentar su demanda, si la pide después, no podrá otorgársele, si no justifica cumplida-mente que ha venido al estado de pobreza después de haber-entablado el pleito; encontrándose precisamente en este caso-el demandante Isaac Soriano, toda vez que de la prueba prac-ticada resulta que después de entablado el interdicto que tenía promovido contra Don Pablo Ubarri Iramategui, ha sido desahuciado por éste y lanzado de la finca rústica que poseía, y con cuyos productos venía atendiendo á su subsis-tencia y la de su familia, y apareciendo, además, justificado-por las declaraciones de los testigos que declararon en el juicio oral, que no posee otros bienes, ni rentas, y que es un anciano mayor de 70 años, que no puede atender á su subsis-tencia con el producto de su trabajo personal, tiene perfecto-derecho á que se le dispensen los beneficios de la defensa gratuita.
Vistos los Artículos 13, 15 y 24 de la Ley de Enjuicia-miento Civil.
*102Fallamos: que debemos revocar y revocamos la sentencia apelada, declarando al demandante Isaac Soriano pobre para litigar con Don Pablo Ubarri Iramategui, sin especial con-denación de costas.
Jueces concurrentes: Sres. Hernández, Figueras y Mac. Leary.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.